Campbell, C. J.,
delivered the opinion of the court.
The testimony of defendant Neal should have been excluded, as having no tendency to support his defence that the note was without consideration, and the testimony of Boyd should not have been excluded, for it tended strongty to prove affirmatively the unfounded pretence of the defence of want of consideration. Neal’s testimony is that he gave the note as matter of accommodation to Berry, who it appears negotiated it, and the state of the case made probable by Boyd’s testimony is that Neal made two notes payable to the order of Berry, who, as was the purpose of both parties, negotiated them, and himself kept the money obtained on one, and gave to Neal that derived from the other, and as it was on the other of the two notes, and not that here sued on, that the money received by Neal was procured, it is claimed that this note is as to him without consideration.
If the note was made by Neal and given to Berry to raise money on, and he did so, it matters not what was the assurance of Berry that he should never hear of it again, he is bound by the note to him who took it for value. Meggett v. Baum, 57 Miss. 22.
There is no difference between a bill of exchange and a promissory note in this respect. It is not the form of the paper in either case which makes the maker liable, but the fact that he has procured a benefit to the party accommodated or caused loss, injury, or inconvenience to the party who parts with value on the faith of the paper.
'Judgment reversed, and cause rem'anded for a new trial.